Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to an After-Final Amendment filed on 6/21/2022.
2.	Claims 1, 3-4, 8-11, and 16-20 are pending.
Foreign Priority
4.	Applicant claims a Japanese priority of 3/15/2016; it is considered.
Response
5.	The examiner withdraws 35 USC 103 claimed rejections, and claimed objections (mailed on 3/31/2022) on pending claims based on Maeda, in view of Itamoto due to applicant’s AF amendment (6/21/2022).
Reason for allowance
6.	Per independent claim 1: While closest art of record of Maeda in view of Itamoto suggest several claimed features of a power steering device to control a vibration, they fail to disclose that a final abnormality part is  configured to determine that the power steering device is abnormal, in response to a condition that each of the result of determination of the first direction abnormality determination part and the result of determination of the second direction abnormality determination part indicates a possibility that the power steering device is abnormal.
7.	Per independent claim 16: Maeda in view of Itamoto also fail to disclose the abnormality determination part is configured to determine that the power steering device is abnormal, in response to a condition that the normalized signal of vibration is greater than the abnormality determination threshold value.
8.	Per independent claim 17: Maeda in view of Itamoto also fail to disclose an acceleration sensor, wherein the abnormality determination part is configured to determine that the power steering device is abnormal, in response to a condition that a normalized value of the signal of vibration is greater than the abnormality determination threshold value, wherein the normalized value is obtained by dividing an output signal of the acceleration sensor by the steering speed signal, and multiplying the divided output signal by a factor.
9.	Dependent claims 3-4, 8-11, 13, and 18-20 are allowed because they incorporate above allowable limitation from their parent claim 1.
10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
11.	Claims 1, 3-4, 8-11, 13, and 16-20 are allowed.
12.	The attached prior art made of record and not relied upon (see PTO-892) are considered pertinent to applicant's disclosure.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cuong H Nguyen (email: cuong.nguyen@uspto.gov) whose telephone number is (571)272-6759. The examiner can normally be reached on M - F: 9:00AM- 5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
 For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662